Jackson, Chief Justice.
[This case was before the Supreme Court before, and is fully reported in 69 Ga., 433. On the last trial in the court below, it was sought to reduce the recovery by showing the expenses of the second sale by the real estate agent, who made it for defendants. The following questions and answers were offered in evidence :
“Please refer to your nooks, and so refresh your memory as to *119enable you to tell precisely when this land was advertised for re-sale; what did it cost C. ~W. Gray & Company to advertise and re-sell the property after McDaniel failed to pay ? State all you know going to show what amount the defendants had to. pay out in re-selling this lot, and how and in what way they were caused to make the expenditure?” To this question, the witness answered as follows: “Land was advertised for sale December 2, 1879. It cost C. W. Gray & Company about seventy dollars. I have already stated this was caused by McDaniel’s failure to meet his notes. ”
Counsel for defendants proposed to ask one of them? while a witness on the stand, what expenses defendants were at in the sale of the property, after McDaniel failed-On objection, this was rejected. Counsel stated that they wished to prove by this and another witness what expenses defendants were at in the second sale, including railroad fare, expenses of advertising, commissions to real estate agents, etc., but the court refused to permit it. The court adds the following note on the side of the bill of exceptions :
“ The rulings of the court were made on the evidence in the case introduced before this time.”
The jury found for plaintiff $72.65, and judgment was entered thereon. Defendants excepted.]